DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  References to specific claims in the specification should be deleted, see page 1 and 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 14, the phrase “preferably” renders the claim indefinite, as it is unclear if the electrically actuated valve is provided with a vent orifice, or not provided with a vent orifice.  It is noted that not all embodiments of the instant invention have a vent orifice as part of the electrically controlled valve.
Claims 2-14 are rejected due to their dependence upon claim 1.
Claim 5 recites the limitation "the second configuration" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6 line 1, it is unclear what feature the phrase “it” is referencing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,079,790 to Broome et al. in view of US 8,297,714 to Bensch et al.
Re-claim 1, Broome et al. teach an parking brake system, comprising:  an air supply (as from connection 16), a check valve 54 is connected to the air supply, an electro-pneumatic control unit 33, at least one park brake actuator 12, a relay valve 40, comprising a first port is connected to the check valve, a second port is connected to the electro-pneumatic control unit, a third port is connected to the park brake actuator, an electrically actuated valve 52 is controlled by the electro- pneumatic control unit (as part of ECU 20) and which includes a first orifice 53 connected to a compressed air line 15 extending between the check valve 54 and the air supply, a second orifice 55, a third orifice 60 is connected to the electro-pneumatic control unit 33, a vent orifice 57 is present; the second orifice 55 is connected to another compressed air line 41 extending between the check valve 54 and the first port of the relay valve (see figure 1).  The system is capable of use with as a parking brake.  However, Broome et al. fail to specifically teach the relay valve having a fourth port in communication with the atmosphere, as is common.  It is noted that Broome et al. teach the relay valve is a conventional type relay valve (see column 4 line 8).  
Bensch et al. teach a conventional or common type relay valve 64 provided with a communication to the atmosphere, as is necessary in order to dump air pressure from a brake cylinder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the relay valve of Broome et al. with a connection to atmosphere as taught by Bensch et al., so as provide an outlet for the pressurized air.
Re-claim 2, the electrically actuated 52 valve is a 3/2 way valve.
Re-claim 3, the electrically actuated valve 54 is an electromagnetically actuated valve, comprising a solenoid (see figure 1).
Re-claim 4, the electrically actuated valve is capable of taking up a first configuration wherein the second orifice 55 is connected to the third orifice 60 and a second configuration wherein the third orifice 60 is connected to the vent orifice.
Re-claim 5, the electrically actuated valve is designed for switching into a second configuration as soon as it is no more electrically supplied (a spring pushes the valve to a second configuration, connecting the third orifice 60 with the vent orifice).
Re-claim 6, when not electrically supplied, the electrically actuated valve 54 is designed for switching 3into the second configuration only when the pressure in the air supply falls below a critical threshold value.  A spring will push the valve to the second configuration with loss of pressure.
Re-claim 7, the electrically actuated valve includes a return means, in particular a spring, capable of switching the electrically actuated valve from the first configuration to the second configuration (see figures 1 and 2).
Re-claim 9, the electro-pneumatic control unit 33 is capable of adjusting the pressure in a connecting line between the second port of the relay valve 40 and the electro- pneumatic control unit 33.  Valves a and b as part of unit 33 modulate the pressure to the relay valve.
Re-claim 10, the electro-pneumatic control unit 33 includes a proportional valve and an electronic control unit 20 for controlling the proportional valve depending on a driver request.
Re-claim 11, Bensch et al. teach a park brake input device 36 for controlling the parking brake system.  It would have been obvious to one of ordinary skill in the art when having utilized the system of Broome et al. as a parking brake system to have included a park brake input device as taught by Bensch et al., thus enabling a driver to initiate a park brake command.
Re-claim 12, the electro-pneumatic control unit 33 is electrically supplied from a battery, usually a vehicle battery as is common in the art.
Re-claim 13, the first orifice 53 is a pilot orifice that cannot be connected to the other orifices of the electrically actuated valve.
Re-claim 14, the electronic parking brake system is part of a vehicle.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broome et al. in view of Bensch et al. as applied to claim 1 above, and further in view of US 3,929,381 to Durling.
Broome et al. teach the use of air tanks holding pressurized fluid.  However, Broome et al. is silent regarding the presence of an air tank along supply line 15/16, specifically part of a tractor component.  
Durling et al. teach the use of air tank on a tractor component of the tractor/trailer combination, and how the air tank is connected to the trailer component via lines 32/33.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tractor component of Broome et al. with an air tank as part of the air supply as taught by Durling et al., thus providing a consistent air pressure to the trailer as needed.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
November 5, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657